Citation Nr: 1545193	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  10-47 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to November 1988.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from August 2009 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Louisville, Kentucky, and St. Paul, Minnesota; it was then sent to the Indianapolis, Indiana RO.

In May 2011, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript was associated with the claims file.

In February and May 2014, the Board remanded the claim of entitlement to a disability rating in excess of 20 percent for hypertension for further development.  The case has returned to the Board for appellate review.

In the May 2014 remand, the Board remanded the issue of service connection for an acquired psychiatric disorder, including posttraumatic stress disorder, for a VA examination.  Service connection for an acquired psychiatric disorder was subsequently granted by the RO in an February 2015 rating decision.  The Veteran has not appealed any of the downstream issues associated with this award of service connection; therefore that issue is not before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's earlier remand orders regarding the Veteran's claim for a disability rating in excess of 20 percent for hypertension remain incomplete.  The Board had requested a new VA examination to assess the Veteran's hypertension.  The record shows that the Veteran underwent a heart examination in August 2014.  However, that examination did not assess the hypertension.  The Veteran did not report for an examination scheduled in February 2015.  The Veteran submitted a letter dated in March 2015 complaining about having to report for more examinations when he had already been to so many.  The Board notes that the Veteran has submitted to several examinations over the years to assess various disabilities.  He has not been scheduled for another examination to assess his hypertension.  An addendum medical opinion was provided in April 2015 without an in-person examination.  However, that opinion did not answer all the questions the Board sought in the prior remand.  The Veteran's representative argued in correspondence received in September 2015 that the RO failed to comply with the Board's remand.  The Board agrees that compliance of the remand was not obtained.  A VA examination should be scheduled and the Veteran should be informed that the examination is necessary in order to assess whether his hypertension is properly rated.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran with an appropriate VA examination to determine the nature and severity of his hypertension.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings and include the results of blood pressure testing.

The examiner should also identify all manifestations of the disability, to include any conditions that were caused or aggravated by his hypertension.  In doing so, the examiner must specifically discuss the Veteran's report of headaches and renal problems.

The examiner should also discuss the impact that the Veteran's hypertension has on his ability to secure and maintain substantially gainful employment.  A rationale must be provided for all conclusions.

2.  Then readjudicate the appeal.  Issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


